DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/27/2021 have been fully considered but they are not persuasive.
Applicant argues that reference Szolusha [US 2015/0289325 A1] in view of Hu et al [US 2015/0312983 A1] and the applicant arguments in 37 CFR.1132 declaration (receipt 10/27/2021) does not teach or discloses “A power supply for powering a light emitting diode ("LED"), wherein said LED has a forward voltage when operating, wherein said forward voltage changes during operation, said power supply comprising: a boost circuit configured for increasing power from a first voltage to a second voltage; a capacitor coupled to said boost circuit to receive said power at said second voltage, said capacitor having a capacitor voltage when charged; a buck circuit coupled to said capacitor and said LED and configured to draw current from said capacitor and deliver a fixed and regulated current to said LED; and a voltage regulation circuit for adjusting said power received by said capacitor to maintain said capacitor voltage just above said forward voltage as said forward voltage changes.” (see page 6-8).
Examiner disagrees:
In response to applicant's arguments against the references individually (Szolusha [US 2015/0289325 A1]), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the function use, then it meets the claim.
As broadly as the claims are presented, Examiner maintains that Szolusha discloses a power supply (Fig. 1) for powering a light emitting diode ("LED"), wherein said LED (Fig. 1, 16) has a forward voltage (Fig. 1, Vout & Paragraph [0027] Note: As will acknowledge by the skilled person, in order to provide a current to an LED unit, minimal voltage (known as forward voltage) is required in order to provide a current to the LED unit) when operating, wherein said forward voltage (Fig. 1, Vout & Paragraph [0027]) changes during operation (Fig. 1, Vout), said power supply (Fig. 1) comprising: 
a boost circuit (Fig. 1-2, 12 & Paragraph [0020]) 
a capacitor (Fig. 1-2, 30 & Paragraph [0026]) coupled to said boost circuit (Fig. 1-2, 12 & Paragraph [0020]) 
a buck circuit (Fig. 1-2, 14 & Paragraph [0026]) coupled to said capacitor (Fig. 1-2, 30 & Paragraph [0026]) and said LED (Fig. 1, 16) and configured to deliver a fixed (Paragraph [0033]) and regulated current (Paragraph [0026]) to said LED (Fig. 1, 16); and 
a voltage regulation circuit (Fig. 1-2, 18 and 46 & Paragraph [0037-41]) for adjusting said power received (Paragraph [0026]) by said capacitor to maintain said capacitor voltage (Fig. 1-2, 30 & Paragraph [0026]) just above said forward voltage (Fig. 1, Vout & Paragraph [0027] Note: As will acknowledge by the skilled person, in order to provide a current to an LED unit, minimal voltage (known as forward voltage) is required in order to provide a current to the LED unit) as said forward voltage changes (Fig. 1, Vout & Paragraph [0027] Note: As will acknowledge by the skilled person, in order to provide a current to an LED unit, minimal voltage (known as forward voltage) is required in order to provide a current to the LED unit).
Hu discloses a boost circuit (Fig. 17, 1702 & Paragraph [0049]) configured for increasing power from a first voltage to a second voltage (Paragraph [0050-52]); a capacitor (Fig. 17, C4) to receive said power at said second voltage (Fig. 20 & Paragraph [0056-27]), said capacitor (Fig. 17, C4)  having a capacitor voltage (Fig. 19, 1822 & Paragraph [0055, 0032, 0039]) when charged; a buck circuit (Fig. 18, DLS, LLS1, SWB1 & Paragraph [0053-57]) coupled to said capacitor (Fig. 17, C4) and said LED (Fig. 18, LS1) and configured to draw current from said capacitor (Fig. 17, C4).

Furthermore, Hu discloses the controller will determine if the energy stored in the bulk capacitor, e.g. output capacitor C.sub.4 in FIGS. 8-17, is enough to power the LED load before the bus voltage drops to a level close to V.sub.LED based on the dim rate and desired target power or current of the LED load (see paragraph [0056]) and in Fig. 21, At decision block 2104, a decision is made as to whether the energy stored in capacitor C.sub.4 is enough to increase the LED power to the target value before the voltage across the bulk capacitor C.sub.4 (see paragraph [0057]). Also, Hu discloses the voltage bus voltage can drop below the forward voltage of the LEDs, causing them to start to flicker or in some cases to turn off completely. There are number of ways to solve the problem of bus voltage collapse. A bulk capacitor can be provided with enough capacitance to store enough energy to support the drop. The bus voltage could also be kept a high voltage level so that there is more energy stored in the capacitor. The transient response of the PFC controller 808 could be speed up, or some combination of the above can be used (see paragraph [0061]). Therefore, in conclusion Szolusha in view of Hu discloses the claim invention.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 2-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,154,552 B2 and claims 1-15 of U.S Patent No. 10,694,593 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application of the claims and the copending application of the claims would have been deemed an obvious variation of form representation to a person skilled in the art, the claims group of the U.S Patent application with the instant application.
Instant application: 16/908,552
U.S Patent No. 10,694,593 B2
U.S. Patent No. 10,154,552 B2
2. (Previously presented) A power supply for powering a light emitting diode ("LED"), wherein said LED has a forward voltage when operating, wherein said forward voltage changes during operation, said power supply comprising: a boost circuit configured for increasing power from a first voltage to a second voltage; a capacitor coupled to said boost circuit to receive said power at said second voltage, said capacitor having a capacitor voltage when charged; a buck circuit coupled to said capacitor and said LED and configured to draw current from said capacitor and deliver a fixed and regulated current to said LED; and a voltage regulation circuit for adjusting said power received by said capacitor to maintain said capacitor voltage just above said forward voltage as said forward voltage changes.
1. A power supply for powering a light emitting diode ("LED"), wherein said LED has a forward voltage when operating, wherein said forward voltage changes during operation, said power supply comprising: a boost circuit configured for increasing power from a first voltage to a second voltage; a capacitor coupled to said boost circuit to receive said power at said second voltage, said capacitor having a capacitor voltage when charged; a buck circuit coupled to said capacitor and said LED and configured to draw current from said capacitor and deliver a fixed and regulated current to said LED; and a voltage regulation circuit for adjusting said power received by said capacitor to maintain said capacitor voltage just above said forward voltage as said forward voltage changes, wherein said voltage regulation circuit is configured to monitor said forward voltage directly from said LED; a comparator for receiving as input a voltage established on a terminal of said LED and a reference voltage source and generating a control signal; wherein said voltage regulation circuit is configured to monitor said forward voltage and control said capacitor voltage such that said capacitor voltage just exceeds said forward voltage based on said control signal, wherein said voltage regulation circuit is configured to control said capacitor voltage by decreasing said capacitor voltage when said control signal is below a first threshold, and increasing said capacitor voltage when said control signal is above a second threshold, wherein said first and second threshold are established such that said capacitor voltage is maintained just above said forward voltage.
1. A power supply for powering a light emitting diode ("LED"), wherein said LED is associated with a forward voltage, said power supply comprising: a) a capacitor having a capacitor voltage; b) a first voltage converter electrically coupled to an input voltage source and said capacitor, and configured to regulate power supplied to said capacitor; c) a second voltage converter electrically coupled to said LED and said capacitor, and configured to draw current from said capacitor and deliver a fixed and regulated current to said LED when said capacitor voltage exceeds said forward voltage; d) a comparator for receiving as input a voltage established on a cathode of said LED and a reference voltage source, and generating a control signal; and e) a voltage control system configured to monitor said forward voltage and control said capacitor voltage such that said capacitor voltage just exceeds said forward voltage by decreasing said capacitor voltage when said control signal is below a first threshold, and increasing said capacitor voltage when said control signal is above a second threshold, wherein said first and second threshold are established such that said capacitor voltage is maintained just above said forward voltage.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 2-8, 10, 12-14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Szolusha [US 2015/0289325 A1] in view of Hu et al [US 2015/0312983 A1].
In regards to claim 2. Szolusha discloses a power supply (Fig. 1) for powering a light emitting diode ("LED"), wherein said LED (Fig. 1, 16) has a forward voltage (Fig. 1, Vout & Paragraph [0027] Note: As will acknowledge by the skilled person, in order to provide a current to an LED unit, minimal voltage (known as forward voltage) is required in order to provide a current to the LED unit) when operating, wherein said forward voltage (Fig. 1, Vout & Paragraph [0027]) changes during operation (Fig. 1, Vout), said power supply (Fig. 1) comprising: 
a boost circuit (Fig. 1-2, 12 & Paragraph [0020]) 
a capacitor (Fig. 1-2, 30 & Paragraph [0026]) coupled to said boost circuit (Fig. 1-2, 12 & Paragraph [0020]) 
a buck circuit (Fig. 1-2, 14 & Paragraph [0026]) coupled to said capacitor (Fig. 1-2, 30 & Paragraph [0026]) and said LED (Fig. 1, 16) and configured to deliver a fixed (Paragraph [0033]) and regulated current (Paragraph [0026]) to said LED (Fig. 1, 16); and 
a voltage regulation circuit (Fig. 1-2, 18 and 46 & Paragraph [0037-41]) for adjusting said power received (Paragraph [0026]) by said capacitor to maintain said capacitor voltage (Fig. 1-2, 30 & Paragraph [0026]) just above said forward voltage (Fig. 1, Vout & Paragraph [0027] Note: As will acknowledge by the skilled person, in order to provide a current to an LED unit, minimal voltage (known as forward voltage) is required in order to provide a current to the LED unit) as said forward voltage changes (Fig. 1, Vout & Paragraph [0027] Note: As will acknowledge by the skilled person, in order to provide a current to an LED unit, minimal voltage (known as forward voltage) is required in order to provide a current to the LED unit).
Szolusha does not specify a boost circuit configured for increasing power from a first voltage to a second voltage; a capacitor to receive said power at said second voltage, said capacitor having a capacitor voltage when charged; a buck circuit coupled to said capacitor and said LED and configured to draw current from said capacitor
Hu discloses a boost circuit (Fig. 17, 1702 & Paragraph [0049]) configured for increasing power from a first voltage to a second voltage (Paragraph [0050-52]); a capacitor (Fig. 17, C4) to receive said power at said second voltage (Fig. 20 & Paragraph [0056-27]), said capacitor (Fig. 17, C4)  having a capacitor voltage (Fig. 19, 1822 & Paragraph [0055, 0032, 0039]) when charged; a buck circuit (Fig. 18, DLS, LLS1, SWB1 & Paragraph [0053-57]) coupled to said capacitor (Fig. 17, C4) and said LED (Fig. 18, LS1) and configured to draw current from said capacitor (Fig. 17, C4).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Szolusha with a boost circuit configured for increasing power from a first voltage to a second voltage; a capacitor to receive said power at said second voltage, said capacitor having a capacitor voltage when charged for purpose of prevent flickering of the LEDs and the control circuit can adjust the output voltage of the driver to an optimum value to improve the operating efficiency of the current regulator connected to the LEDs as disclosed by Hu (Paragraph [0005]).
In regards to claim 3. Szolusha in view of Hu discloses the power supply of claim 2, wherein said voltage regulator (Szolusha: Fig. 1-2, 18 and 46 & Paragraph [0037-41]) circuit is configured to control the output of said boost circuit (Szolusha: Fig. 1-2, 12 & Paragraph [0020]) to control said power received by said capacitor (Szolusha:  Fig. 1-2, 30 & Paragraph [0026]).
In regards to claim 4. Szolusha in view of Hu discloses the power supply of claim 3, wherein said voltage regulator (Szolusha Fig. 1-2, 18 and 46 & Paragraph [0037-41]) circuit is configured to control the output of said boost circuit (Szolusha Fig. 1-2, 12 & Paragraph [0020]) by turning said boost circuit on and off (Szolusha Paragraph [0008]).
In regards to claim 5. Szolusha in view of Hu discloses the power supply of claim 2, wherein said voltage regulator (Szolusha Fig. 1-2, 18 and 46 & Paragraph [0037-41]) circuit is configured to control the output of said buck circuit (Szolusha Fig. 1-2, 14 & Paragraph [0026]) to control said fixed (Szolusha Paragraph [0027-28]) and regulated current to said LED (Szolusha Fig. 1, 16).
In regards to claim 6. Szolusha in view of Hu discloses the power supply of claim 5, wherein said voltage regulator (Hu: Fig 17, 808 and Fig. 18, 1824 & Paragraph [0044-46 and 0053]) circuit is configured to control the output of said buck circuit (Hu: Fig. 18, LS1, SWB1 and DLS1 & Paragraph [0053]) such that said buck circuit (Hu: Fig. 18, LS1, SWB1 and DLS1 & Paragraph [0053])  operates only when said capacitor voltage (Hu: Fig. 19, 1822 & Paragraph [0055, 0032, 0039]) exceeds said forward voltage (Hu: Fig. 20 & Paragraph [0056-27]).
In regards to claim 7. Szolusha in view of Hu discloses the power supply of claim 5, wherein said voltage regulator (Hu: Fig 17, 808 and Fig. 18, 1824 & Paragraph [0044-46 and 0053]) circuit is configured to control the output of said buck circuit (Hu: Fig. 18, LS1, SWB1 and DLS1 & Paragraph [0053]) by turning said buck circuit on and off (Hu: Paragraph [0053]).
In regards to claim 8. Szolusha in view of Hu discloses the power supply of claim 2, wherein said voltage regulation circuit (Hu: Fig 17, 808 and Fig. 18, 1824 & Paragraph [0044-46 and 0053]) is configured to operate said boost circuit (Hu: Fig. 17, 1702 & Paragraph [0049]) and said buck circuit (Hu: Fig. 18, LS1, SWB1 and DLS1 & Paragraph [0053]) in a bypass mode in which said capacitor (Hu: Fig. 17, C4) is bypassed.
In regards to claim 10. Szolusha in view of Hu discloses the power supply of claim 6, wherein, in said bypass mode (Hu: Fig. 17, 1702 & Paragraph [0039-49]), said LED (Hu: Fig. 17, LS1 to LSN) receives power directly from said boost circuit (Hu: Fig. 17, 1702 & Paragraph [0049]).
In regards to claim 11. Szolusha in view of Hu discloses the power supply of claim 8, wherein, in said bypass mode (Hu: Fig. 17, 1702 & Paragraph [0039-49]), said voltage regulation circuit (Hu: Fig 17, 808 and Fig. 18, 1824 & Paragraph [0044-46 and 0053]) is configured to disable said buck circuit (Szolusha: Paragraph [0026]).
In regards to claim 12. Szolusha in view of Hu discloses the power supply of claim 3, wherein said voltage regulation circuit (Szolusha: Fig. 1-2, 18 and 46 & Paragraph [0037-41]) is configured to monitor said forward voltage (Szolusha: Fig. 2, 46 & Paragraph [0040]) based on a secondary characteristic (Szolusha: Paragraph [0004]).
In regards to claim 13. Szolusha in view of Hu discloses the power supply of claim 12, wherein said secondary characteristic is the frequency (Szolusha: Paragraph [0004]) at which said buck circuit is turned on and off (Szolusha: Paragraph [0008]).
In regards to claim 14. Szolusha in view of Hu discloses the power supply of claim 3, further comprising: a converter (Hu: Fig. 17, 804) configured for receiving AC power and converting it to DC power having said first voltage (Hu: Paragraph [0038]).
In regards to claim 16. Szolusha in view of Hu discloses a method for powering a light emitting diode ("LED") having a forward voltage (Szolusha: Fig. 1, Vout & Paragraph [0027] Note: As will acknowledge by the skilled person, in order to provide a current to an LED unit, minimal voltage (known as forward voltage) is required in order to provide a current to the LED unit), said method comprising: 
 (a) charging (Szolusha: Paragraph [0026]) a capacitor (Szolusha: Fig. 1-2. 30) with a boost circuit (Szolusha: Fig. 1-2, 12) to establish a capacitor voltage on said capacitor (Szolusha: Fig. 1-2, 30); 
 (c) monitoring  (Szolusha: Fig. 2, 46 & Paragraph [0040]) said forward voltage (Szolusha: Fig. 1, Vout & Paragraph [0027] Note: As will acknowledge by the skilled person, in order to provide a current to an LED unit, minimal voltage (known as forward voltage) is required in order to provide a current to the LED unit); and 
(d) maintaining (Szolusha: Paragraph [0026]) said capacitor voltage (Szolusha: Fig. 1-2, 30) just above said forward voltage (Szolusha: Fig. 1, Vout & Paragraph [0027]).
Szolusha does not specify (b) drawing current from said capacitor and delivering a regulated current to said LED 
Hu discloses (b) drawing current (Paragraph [0053-57]) from said capacitor (Fig. 17, C4 & Fig. 20 & Paragraph [0055-57]) and delivering a regulated current to said LED (Fig. 18, LS1)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Szolusha with (b) drawing current from said capacitor and delivering a regulated current to said LED for purpose of prevent flickering of the LEDs and the control circuit can adjust the output voltage of the driver to an optimum value to improve the operating efficiency of the current regulator connected to the LEDs as disclosed by Hu (Paragraph [0005]).
In regards to claim 17. Szolusha in view of Hu discloses the method of claim 16, wherein said drawing current (Hu: Paragraph [0053-57])  from said capacitor (Hu: Fig. 17, C4 & Fig. 20 & Paragraph [0055-57]) and delivering a regulated current to said LED (Hu: Fig. 18, LS1) is performed when said capacitor voltage  (Hu: Fig. 17, C4 & Fig. 20 & Paragraph [0055-57]) exceeds said forward voltage (Hu: Fig. 18, LS1 & Note: As will acknowledge by the skilled person, in order to provide a current to an LED unit, minimal voltage (known as forward voltage) is required in order to provide a current to the LED unit);
In regards to claim 18. Szolusha in view of Hu discloses the method of claim 16, wherein said maintaining said capacitor voltage (Szolusha: Paragraph [0026])is performed by (i) reducing said charging of said capacitor (Hu: Paragraph [0039]) in step (a) if said capacitor voltage is more than just above said forward voltage, or (ii) increasing said charging of said capacitor (Fig. 17, C4 & Fig. 20 & Paragraph [0055-57]) in step (a) if said capacitor voltage is below said forward voltage (Fig. 17, C4 & Fig. 20 & Paragraph [0055-57])
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Szolusha [US 2015/0289325 A1] in view of Hu et al [US 2015/0312983 A1] as applied to claim 14 above, and further in view of Saes et al [US 2012/0229041 A1]
In regards to claim 15. Szolusha in view of Hu discloses the power supply of claim 14, wherein said capacitor (Hu: Fig. 17, C4) is configured to store sufficient energy for said second voltage converter (Hu: Fig. 18, LS1, SWB1 and DLS1 & Paragraph [0053]) to deliver
Szolusha in view of Hu does not specify said regulated current without interruption during the periodic zero-power deliver times of said AC power.
Sacs discloses said regulated current (Paragraph [0067] ‘'the supply voltage (i.e. a rectified AC voltage)'’) and without interruption during the periodic zero-power delivery times of said AC source (Fig. 6a, 504-505, 502 Paragraph [0068]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Szolusha in view of Hu with wherein said input voltage source is an AC source and said regulated current without interruption during the periodic zero-power delivery times of said AC source for purpose of preventing the converter to cease to provide the supply voltage by using the capacitor as energy storage element disclosed by Sacs (Fig. 6a, Paragraph [0065-66]).
Claim 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Szolusha [US 2015/0289325 A1] in view of Hu et al [US 2015/0312983 A1] as applied to claim 1 above, and further in view of Tanaka et al [US 2011/0285526 A1].
In regards to claim 9. Szolusha in view of Hu discloses the power supply of claim 5, wherein said voltage regulation circuit (Hu: Fig 17, 808 and Fig. 18, 1824 & Paragraph [0044-46 and 0053]) is configured to disable said second voltage converter (Hu: Fig. 18, LS1, SWB1 and DLS1 & Paragraph [0053]) based on said capacitor (Hu: Fig. 17, C4) .
Szolusha in view of Hu does not specify a determination that said capacitor satisfies an end-of-life condition
Tanaka discloses a determination that said capacitor satisfies an end-of-life condition (Paragraph [0038 and 0060])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Szolusha in view of Hu with a determination that said capacitor satisfies an end-of-life condition for purpose of preventing erroneous operation such as a case where a noise pulse, such as when the division voltage generated by the detection resistor is temporarily reduced, is determined to be the end of the life as the accumulative count as disclosed by Tanaka (Paragraph [0038]).
In regards to claim 19. Szolusha in view of Hu discloses the method of claim 15, further comprising: (e) bypassing (Hu: Fig 17, 808 and Fig. 18, 1824 & Paragraph [0044-46 and 0053])  said capacitor (Szolusha: Fig. 1-2, 30) and supplying said LED (Szolusha: Fig. 1-2, 16) with power from said boost circuit (Szolusha: Fig. 1-2, 12 & Paragraph [0020])
Szolusha in view of Hu does not specify if an end-of-life condition of said capacity is detected.
Tanaka discloses if an end-of-life condition of said capacity is detected. (Paragraph [0038 and 0060])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Szolusha in view of Hu with if an end-of-life condition of said capacity is detected. for purpose of preventing erroneous operation such as a case where a noise pulse, such as when the division voltage generated by the detection resistor is temporarily reduced, is determined to be the end of the life as the accumulative count as disclosed by Tanaka (Paragraph [0038]).
Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
“wherein step (e) comprises at least (i) measuring a voltage established on a cathode of said LED; (ii) comparing said voltage established on said cathode of said LED with a reference voltage to generate a control signal; and 4 (iii) disabling said energy storage device and providing a fixed average current to said LED when said control signal remains an undervoltage control signal during a period during which said energy storage device is driven by a voltage converter.” as recited in claim 20.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177. The examiner can normally be reached M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844